Citation Nr: 0121822
Decision Date: 08/29/01	Archive Date: 12/03/01

DOCKET NO. 00-01 143               DATE AUG 29, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE 

Entitlement to service connection for a knot on the right middle
finger. 

REPRESENTATION 

Appellant represented by: Alabama Department of Veterans Affairs 

ATTORNEY FOR THE BOARD 

D. M. Casula, Associate Counsel

INTRODUCTION

The veteran had active service from October 1996 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board)
from a September 1999 rating decision of the Montgomery, Alabama
Regional Office (RO) of the Department of Veterans Affairs (VA)
which, in pertinent part, denied service connection for a knot on
the middle finger of the right hand. The veteran failed to report
for a July 2001 hearing at the RO before a Member of the Board.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the veteran's appeal.

2. The veteran currently has a knot on his right middle finger that
had its onset in service.

CONCLUSION OF LAW

A knot on the right middle finger was incurred in service. 38
U.S.C.A. 1110, 1131 (West Supp. 2001); 38 C.F.R. 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect treatment for a nodule on the right
middle finger of unknown etiology. It was reported that the
swelling had been present for a couple of months.

On VA examination in July 1999, the veteran complained of pain and
numbness in the right middle finger. Examination of the right long
finger revealed a nontender

2 -

soft tissue mass over the volar aspect of the middle phalanx. He
had good function of the hand and the impression was soft tissue
mass of the right long finger of uncertain etiology.

Under the law, service connection can be granted for any disability
resulting from disease or injury incurred in or aggravated during
active military service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.

The overall evidence reflects that the nodule on the right middle
finger had its onset in service. The veteran claims that the finger
is numb and painful. Though exhibited function loss is minimal, the
examiner indicated that pain could further limit function during
flare-ups. Resolving doubt in the veteran's favor, the Board finds
that service connection for a knot on the right middle finger is
warranted.

Finally, the Board finds that notwithstanding the recent amendments
to the law governing the duty to notify and the duty to assist
enacted by the Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified at 38
U.S.C. 5103 et seq.) (hereinafter, "the VCAA"), no undue prejudice
to the appellant is evident by a disposition by the Board herein,
as the grant of his claim seeking entitlement to service connection
for the knot on the right middle finger constitutes a complete
grant of the benefit sought on appeal. Cf Bernard v. Brown, 4 Vet.
App. 384 (1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed.
Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir.
1997) (where appealed claim for service connection is granted,
further appellate-level review is terminated as the Board does not
retain appellate jurisdiction over additional elements of claim:
original disability rating and effective date).

Accordingly, the benefit sought on appeal is established.

3 -

ORDER 

Service connection for a knot on the right middle finger is
granted.

THOMAS J. DANNAHER
Member, Board of Veterans' Appeals

- 4 - 



